Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 1 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 2 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 3 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 4 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 5 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 6 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 7 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 8 of 23
Case 16-68583-jrs   Doc 363   Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document     Page 9 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 10 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 11 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 12 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 13 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 14 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 15 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 16 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 17 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 18 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 19 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 20 of 23
Case 16-68583-jrs   Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34   Desc Main
                              Document      Page 21 of 23
Case 16-68583-jrs       Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34            Desc Main
                                  Document      Page 22 of 23


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                        )      CHAPTER 11
                                              )
BAVARIA YACHTS USA, LLLP                      )      CASE NO. 16-68583-JRS
                                              )
         Debtor.                              )
                                              )

                               CERTIFICATE OF SERVICE

         I certify that I have served a copy of the foregoing Debtor’s Plan of Reorganization with

the Clerk of Court using the CM/ECF system which will send electronic notification to all users

who have consented to such service and those parties requesting notice electronically in

accordance with BLR 5005-8 to the following:


                                   Thomas W. Dworschak, Esq.
                                 thomas.w.dworschak@usdoj.gov

                                     Richard L. Robbins, Esq.
                                    rrobbins@robbinsfirm.com

                                    Shayna M. Steinfeld, Esq.
                                    shayna@steinfeldlaw.com

                                      James Morawetz, Esq.
                                   Jim.h.morawetz@usdoj.gov

                                         John F. Isbell, Esq.
                                  john.isbell@thompsonhine.com

                                       John A. Christy, Esq.
                                       jchristy@swfllp.com

                                        Jason S. Alloy, Esq.
                                     jalloy@robbinsfirm.com

                                       Walter E. Jones, Esq.
                                       wjones@balch.com
Case 16-68583-jrs    Doc 363    Filed 03/01/19 Entered 03/01/19 11:40:34          Desc Main
                               Document      Page 23 of 23


                                  Gordon Appleman, Esq.
                               gordon.appleman@tklaw.com

                                        Scott Riddle, Esq.
                                    scott@scottriddlelaw.com

                                J. Robert Williamson, Esq.
                               rwilliamson@swlawfirm.com

                                     Brian Lake, Esq.
                               Brian.Lake@robbinsfirm.com

                                    Jonathan A. Akins, Esq.
                                      jakins@swfllp.com

                               Katharine Battaia Clark, Esq.
                                 katie.clark@tklaw.com

                        Leia Ashlin Clement Shermohammed, Esq.
                              lshermohammed@kslaw.com

                                      John C. Rogers
                               jrogers@carlockcopeland.com


      This 1st day of March 2019.

                                            McBRYAN, LLC

                                            /s/Louis G. McBryan
                                            Louis G. McBryan, Georgia Bar No. 480993
                                            Cecilia J. Christy, Georgia Bar No. 370092
                                            6849 Peachtree Dunwoody Rd
                                            Building B-3, Suite 100
                                            Atlanta, GA 30328
                                            Telephone (678) 733-9322
                                            Fax (678)498-2709
                                            lmcbryan@mcbryanlaw.com
                                            Attorneys for Debtor
